

117 HR 746 IH: Ensuring Survivor Benefits during COVID–19 Act of 2021
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 746IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mr. Davidson (for himself, Mrs. Trahan, Mr. Budd, and Mr. Hern) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to secure medical opinions for veterans with service-connected disabilities who die from COVID–19 to determine whether their service-connected disabilities were the principal or contributory causes of death, and for other purposes. 
1.Short titleThis Act may be cited as the Ensuring Survivor Benefits during COVID–19 Act of 2021. 2.Medical opinions for certain veterans with service-connected disabilities who die of COVID–19In any case in which a veteran with one or more service-connected disabilities dies, the death certificate identifies Coronavirus Disease 2019 (COVID–19) as the principal or contributory cause of death, the death certificate does not clearly identify any of the service-connected disabilities as the principal or contributory cause of death, and a claim for benefits is filed with respect to the veteran under chapter 13 of title 38, Unites States Code, the Secretary of Veterans Affairs shall secure a medical opinion to determine if a service-connected disability was the principal or contributory cause of death. 
